FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   March 27, 2009
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                     Clerk of Court
                                    TENTH CIRCUIT


 BLONDELL F. MITCHELL,

          Plaintiff - Appellant,
                                                         No. 08-1375
 v.                                          (D.C. No. 06-CV-01427-EWN-BNB)
                                                          (D. Colo.)
 KDJM-FM; INFINITY
 BROADCASTING; VIACOM;
 JENNIFER PROCTOR; MARK
 OTTO; JOSE ESPINOSA; KEITH
 ABRAMS; MARIA CHAVEZ;
 LARRY ULIBARRI; KENDALL
 LAMAR; KATHIE JOHNSON;
 STEVEN LAURITZEN; MANUEL
 ANTHONY VALDEZ; KQKS-FM;
 JEFFERSON PILOT
 COMMUNICATIONS, n/k/a Lincoln
 Financial Media; JEFFERSON PILOT
 FINANCIAL, n/k/a Lincoln Financial
 Group,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and BRISCOE, Circuit Judges. **

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
      Plaintiff-Appellant Blondell Mitchell, a pro se litigant, appeals the district

court’s dismissal with prejudice of her defamation action after the court

concluded that Ms. Mitchell failed to comply with a detailed court order

instructing her on the proper scope of her Second Amended Complaint. III R.

Doc. 120, 136. Our jurisdiction arises under 28 U.S.C. § 1291, and we affirm.

      Beginning in 2006, Ms. Mitchell filed several actions against a total of

sixteen defendants alleging that the defendants defamed Ms. Mitchell by

announcing over the radio that Ms. Mitchell had and was intentionally spreading

the AIDS virus. I R. Doc. 3, 4, 5; II R. Doc. 95. The separate actions were

consolidated on November 16, 2006, and the consolidated action was dismissed

without prejudice on September 6, 2007 for failure to comply with Fed. R. Civ. P.

8(a). See II R. Doc. 95. The district court granted Ms. Mitchell leave to file a

Second Amended Complaint, and provided specific requirements for the second

complaint. Id. at 20-21. Ms. Mitchell was warned that failure to comply with the

court’s guidelines could result in dismissal with prejudice. Id. at 21. On

September 21, 2007, Ms. Mitchell filed four separate amended complaints. II R.

Doc. 96; III R. Doc. 97, 99; Doc. 98. Upon a finding that Ms. Mitchell’s

amended complaints were non-compliant, magistrate judge Boyd N. Boland

recommended that the actions be dismissed with prejudice. III R. Doc. 122. The

district court agreed, and dismissed Ms. Mitchell’s action with prejudice on


Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.

                                         -2-
September 25, 2008. III R. Doc. 136.

      On appeal, Ms. Mitchell raises twenty-seven issues, inclusive of a

challenge to the dismissal. “Under Federal Rule of Civil Procedure 41(b), a

district court may dismiss an action with prejudice if the plaintiff fails ‘to comply

with [the Federal Rules of Civil Procedure] or any order of court.” Cosby v.

Meadors, 351 F.3d 1324, 1333 (10th Cir. 2003) (quoting Fed. R. Civ. P. 41(b)).

A district court may dismiss an action under Rule 41(b) after consideration of the

following factors: “(1) the degree of actual prejudice to the defendant; (2) the

amount of interference with the judicial process; (3) the culpability of the litigant;

(4) whether the court warned the party in advance that dismissal of the action

would be a likely sanction for noncompliance; and (5) the efficacy of lesser

sanctions.” Olsen v. Mapes, 333 F.3d 1199, 1204 (10th Cir. 2003) (quoting

Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994)); see Ehrenhaus v.

Reynolds, 965 F.2d 916, 921 (10th Cir. 1992). We review such a dismissal for an

abuse of discretion. Olsen, 333 F.3d at 1204.

      Upon a complete review of the record, and for substantially the same

reasons set forth by the magistrate judge and district court, we find that the

dismissal was well within the district court’s discretion, and we therefore affirm.


                                        Entered for the Court

                                        Paul J. Kelly, Jr.
                                        Circuit Judge

                                         -3-